DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         NORMAN NEWMAN,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D17-3684

                          [February 15, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; William W. Haury, Jr.,
Judge; L.T. Case No. 10-19258CF10A.

  Norman Newman, Bristol, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GROSS, LEVINE and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.